PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/908,150
Filing Date: 28 Feb 2018
Appellant(s): IHN et al.



__________________
Ian Wasser
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 9/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Rejections under 35 U.S.C. 112(a)

Regarding the 35 U.S.C. 112 (a) rejection, Appellants argue that the instant Specification discloses exemplary TADF emitters in Paragraphs [26]-[56] and structures of specific TADF emitter compounds 1 to 11 are disclosed after Paragraph [56] of the instant Specification.  However, the issue at hand is not the disclosed TADF emitters in the instant Specification, but rather that the specification, while being enabling for TADF emitters given by Formula 1 in combination with a specific host compound does not reasonably provide enablement for a combination of TADF emitter and any host compound. In order to satisfy Condition 1-2 recited in claim 1, a specific combination of TADF emitter (Formula 1) and host must be present in the emitter layer of the claimed device.  That is, while claim 1 requires a combination of host and TADF emitter, the claim does not require any specific host compound other than the host is different from the emitter compound. Given the breadth of host compounds encompassed by claim 1, one of ordinary skill in the art seeking to satisfy Condition 1-2, would be required to test 
In comparison to scope of claim 1, the exemplified films presented in Table 2 (Films 1-4) of the instant Specification as meeting either Condition 1-1 or 1-2 utilize specific TADF emitter and one single host compounds. The films in Table 2 comprise TADF emitter compound 1-4, exemplified in Paragraph [0065]. These TADF emitter compounds are:

    PNG
    media_image2.png
    191
    713
    media_image2.png
    Greyscale

and

    PNG
    media_image3.png
    199
    208
    media_image3.png
    Greyscale
.
In Table 2, only Film 3 is disclosed as meeting Condition 1-2. This film comprises a combination of Compound 3 and host Compound 19, i.e.

    PNG
    media_image4.png
    162
    239
    media_image4.png
    Greyscale
.
Thus, for meeting Condition 1-2 in claim 1, the only guidance in the Specification as to the combination of TADF emitter and host compound is Film 3. Given that the Specification discloses only a single such film which comprises a specific combination of TADF emitter and host compound, it is the Examiner’s position that amount of direction provided by the Specification (factor f) to meet Condition 1-2 is limited. That is, given that the only guidance in the Specification is to a particular combination of TADF emitter and host compound and no other host compounds, the Specification does not enable any person of ordinary skill in the to make and use the invention commensurate in scope with the claim.
Furthermore, given that the Specification provides only one example of a host/emitter combination that satisfies Condition 1-2, the existence of working examples (factor g), it is the Examiner’s position that the instant Specification does not enable any person of ordinary skill in the to make and use the invention commensurate in scope with the claim. Finally, given that the claim broadly recites a host compound which in combination with the TADF emitter meets Condition 1-2, it is the Examiner’s position that the amount of experimentation needed to make to or use the invention based on the content of the disclosure (factor h) is great. 

Appellants argue that the instant Specification provides both the direction and one or more working examples (factors f and g) that would enable one of ordinary skill in the art to 
It is significant to note that claim 1 does not recite a specific host compound, but rather encompasses all known host compounds, i.e. those disclosed in the instant Specification as well as those outside of the scope of the instant Specification. Based on the scope of the claim, one of ordinary skill in the art would have to consider the TADF emitter encompassed by Formula 1 in combination with an innumerable number of host compounds to determine if the combination meets Condition 1-2. While the Specification gives direction or guidance, this direction or guidance is drawn to a single working example, i.e. Film 3. This single example is but one possible combination of TADF emitter and host compound, while claim 1 encompasses an innumerable number of combination of host compounds and TADF emitter. It is for this reason that it is the Examiner’s position that the Specification does not provide sufficient guidance and working examples (factors f and g) which would enable any person of ordinary skill in the to make and use the invention commensurate in scope with the claim. 

Appellants argue that the experimentation required to obtain a useable embodiment  would not be complex, as it would merely require testing combinations of TADF emitter and hosts using spectrofluorometric and photoluminescence combinations of TADF emitters and TD-DFT methods as exemplified in Paragraphs [0134]-[0147] of the instant Specification. However, the issue at hand it not whether or not the experimentation is complex, but rather the quantity of 

Rejections under 3.5 U.S.C. § 103 over Endo

Appellants argue that claim 1 is nonobvious over Endo because one of ordinary skill in the art would lack the motivation to select a TADF emitter compound of Formula 1 as recited in claim 1. However, it is the Examiner’s position absent evidence to the contrary, that it would have been obvious for one of ordinary skill in the art to select any of the TADF emitters disclosed by Endo including that instantly claimed with a reasonable expectation of success.

Appellants argue that claim 1 in contrast to Endo recites the compound of Formula 1: 
R1-(D2)d1-D1-(L1)a1-A1,
1 is not a single bond, and therefore there is no aromatic heterocyclic group that is bonded to an N atom of the indolocarbazole skeleton. However, while L1 as recited in the present claims does not encompass a single bond, it is the Examiner’s position that the reference discloses a compound, including a linking group L1 as encompassed by the present claims. As set forth in Paragraph 8 of the previous Office Action, Endo discloses a compound where L1 of the present claims is benzene. 
Specifically, the reference discloses a compound having the formula:

    PNG
    media_image5.png
    256
    315
    media_image5.png
    Greyscale
.
In this formula R is H or a substituted or unsubstituted heterocyclic group having 3 to 30 carbon atoms. Paragraph [0030] of the reference discloses that Ar is benzene, triazine or group produced by linking a plurality of these aromatic rings linked together, i.e. 2 to 7 such aromatic rings linked together. Paragraph [0030] of the reference further exemplifies such Ar groups as phenyltriazine and diphenyltriazine. Given that the reference discloses 2 to 7 linked aromatic groups as well as phenyl triazine and diphenyl triazine, it is the Examiner’s position that the disclosure of the reference encompasses triphenyl triazine, i.e.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
Evidence supporting the Examiner’s position that the disclosure of the reference encompasses Ar as a triazine substituted with three (3) phenyl groups is found in the reference itself. Attention is directed to compounds 308, 311, and 315 of the reference. These compounds are follows:
308
    PNG
    media_image7.png
    388
    307
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    263
    307
    media_image8.png
    Greyscale
,
and
315
    PNG
    media_image9.png
    274
    347
    media_image9.png
    Greyscale
.
While these compounds are not identical to that claimed, these compounds exemplify the disclosed group Ar of the reference as a triazine comprising three (3) benzene rings, where.one (1) of the benzene rings (labeled as L1 above) corresponds to the L1 for the compound recited in the present claims. In light of the disclosure in the reference of triphenyl substituted triazines as being encompassed by the group Ar, it is the Examiner’s position that the reference discloses the fluorescence-emitting compound as:

    PNG
    media_image10.png
    341
    373
    media_image10.png
    Greyscale
.

Appellants argue that even if Endo teaches all the elements of claim 1, one of ordinary skill in the art would find no motivation to modify Endo to derive an emitter compound of claim 1, rather than selecting one of the other 987 emitter compounds disclosed. However, firstly it is noted that as discussed above and as set forth in the rejections of record, Endo was not modified to obtain a compound encompassed by the present claims. Rather, the explicit disclosure of the reference was utilized to obtain a compound encompassed by the present claims. Specifically, as discussed above, the reference discloses a compound that falls within the scope of the recited formula R1-(D2)d1-D1-(L1)a1-A1. 
Secondly, while the reference exemplifies compounds that are not encompassed by the present claims, this does not obviate the fact that the disclosure of the reference encompasses compounds within the scope of the Formula 1 of the present claims. That is, it is the Examiner’s position is that the disclosure of the reference is not limited to the 987 compounds exemplified in the reference and that the reference, when considered as a whole discloses TADF emitter compounds encompassed by the present claims. Thus, it is noted that “applicant must look to the In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Appellants argue that the emitters of Endo require that at least one aromatic heterocyclic group is bonded to the N atom of the indolocarbazole skeleton and this structure feature is absent from instant claim 1. However, it is noted that Appellants’ argument is based on a narrow interpretation of the preferred disclosure in Paragraph [0034] of the reference. Paragraph [0034] of Endo discloses the following:
“[A]t least one of Ar's in the general formulae (1) and (1b) represents preferably an aromatic heterocyclic group, more preferably a group represented by the general formula (2).  Although details of the reasons why the groups are preferred are not clear, possible reasons are that when at least one aromatic heterocyclic group is bonded to N in the indolocarbazole skeleton represented by the general formula (1), an electronic state in the molecule becomes preferred for delayed fluorescence emission and an appropriate positional relationship is formed for the intermolecular conformation as well.  As a result, it is estimated that the organic light-emitting material of the present invention efficiently emits delayed fluorescence and an element using the organic light-emitting material of the present invention can serve as a highly efficient organic light-emitting element.”
 
From this section it is agreed that the reference prefers an aromatic heterocyclic group bonded to the N of the indolocarbazole. However, it is not agreed that Paragraph [0034] limits the bonding of the aromatic heterocyclic group directly to the N atom of the indolocarbazole directly bonded to the N atom of the indolocarbazole skeleton is conspicuous by its absence. A fair reading of the reference as a whole reveals that Paragraph [0034] encompasses two (2) embodiments: (i) aromatic heterocyclic groups bonded directly to the N atom of the indolocarbazole skeleton; and (ii) aromatic heterocyclic groups bonded indirectly to the N atom of the indolocarbazole through aromatic linking or spacer groups. 
Specific attention is directed to exemplified compounds 293, 308, 311, and 315. These compounds are as follows:
293
    PNG
    media_image11.png
    317
    289
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    376
    309
    media_image12.png
    Greyscale
, 311
    PNG
    media_image13.png
    265
    330
    media_image13.png
    Greyscale
, 
and 315
    PNG
    media_image14.png
    253
    365
    media_image14.png
    Greyscale
.
In compound 293, the triazine is directly bonded to the N atom of the indolocarbazole skeleton. In compounds 308, 311, and 315, the triazine ring is indirectly bonded to the N atom of the indolocarbazole skeleton via an aromatic ring, i.e. benzene. From these exemplified compounds, it is clear that the disclosure in Paragraph [0034] of the reference encompasses aromatic heterocyclic groups bonded directly to the N atom of the indolocarbazole skeleton and aromatic heterocyclic groups indirectly bonded to the N atom of the indolocarbazole skeleton via an aromatic linking group.

Appellants argue that based on the disclosure in Endo one of ordinary skill in the art would expect worse delayed fluorescence properties and a less efficient organic light emitting element without at least one aromatic heterocyclic group being bonded to the N atom of an indolocarbazole skeleton given that the reference teaches that an electronic state in the molecular becomes preferred for delayed fluorescence emission and an appropriate positional relationship is formed for the intermolecular conformation when the emitter includes the heteroaromatic group that is bonded via a single bond to N in the indolocarbazole skeleton. However, firstly it is noted that as discussed above, the disclosure in Endo encompasses both aromatic heterocyclic groups directly and indirectly bonded to the N atom of the indolocarbazole skeleton. Given that the reference exemplifies compounds possessing either bonding arrangement, e.g. compounds 293, 308, 311, and 315, it is the Examiner’s position that one of ordinary skill in the art would understand that the disclosure of the reference encompasses both types of aromatic heterocyclic bonding arrangements to the N atom of the indolocarbazole. It is further the Examiner’s position that one of ordinary skill in the art would also expect compounds with either direct or indirect bonding of the aromatic heterocyclic groups to the N atom of the indolocabazole to possess improved delayed fluorescence properties resulting in an efficient organic light emitting element. That is, based on the disclosure of the reference, it is the Examiner’s position absent evidence to the contrary that compounds possessing direct and indirect bonding of the aromatic heterocyclic group to the N atom of the indolocarbazole skeleton would possess the disclosed improvements in fluorescence properties. To that end it is noted that Appellants have not proffered any evidence, i.e. data, supporting their position that compounds such as Compound 293 of the reference has improved properties relative to Compounds 308, 311, and 315 of the reference.

Appellants ague that in view of Endo, one of ordinary skill in the art would have expected the electronic state in the molecular of claim 1 to be less desirable for delayed fluorescence emission because the correct position relationship would not be formed for the intermolecular conformation. However, firstly it is noted that as discussed above, the disclosure in Endo encompasses aromatic heterocyclic groups directly and indirectly bonded to the N atom of the indolocarbazole skeleton. Given that the reference exemplifies compounds possessing either bonding arrangements, e.g. compounds 293, 308, 311, and 315, it is the Examiner’s position that one of ordinary skill in the art would not only understand that the disclosure of the reference encompasses both types of aromatic heterocyclic bonding arrangements to the N atom of the indolocarbazole skeleton, but would also expect compounds with either bonding arrangement to possess improved delayed fluorescence properties. That is, based on the disclosure of the reference, it is the Examiner’s position absent evidence to the contrary that compounds possessing direct and indirect bonding of the aromatic heterocyclic group to the N atom of the indolocarbazole. To that end it is noted that Appellants have not proffered any evidence, i.e. data, supporting their position that compounds such as Compound 293 of the reference has improved properties relative to Compounds 308, 311, and 315.

Appellants argue that Endo teaches the organic light emitting material would be expected to be less efficient at delayed fluorescence emission than a compound having an aromatic heterocyclic group that is bonded to N in the indolocarbazole skeleton. However, firstly it is noted that as discussed above, the disclosure in Endo encompasses aromatic heterocyclic groups directly and indirectly bonded to the N atom of the indolocarbazole skeleton. Given that the 

Appellants argue that because Endo teaches the importance of having at least one aromatic heterocyclic group that is bonded to N in the indolocarbazole skeleton, one of ordinary skill in the art would not have introduced a divalent spacer to separate the N atom in the indolocarbazole skeleton to the triazine moiety as proposed by the Examiner, because Endo teaches the desirable electronic state and intermolecular conformation would be disrupted.  However, as discussed above, the disclosure of Endo that the aromatic heterocyclic group is bonded to the N atom of the indolocarbazole skeleton encompasses the aromatic heterocyclic group bonded directly to the N atom of the indolocarbazole as well as the aromatic heterocyclic group indirectly bonded to the N atom of the indolocarbazole, i.e. bonded via a divalent spacer group. Specifically, as discussed compounds 293, 308, 311, and 315, i.e. 

293
    PNG
    media_image11.png
    317
    289
    media_image11.png
    Greyscale


308
    PNG
    media_image12.png
    376
    309
    media_image12.png
    Greyscale
, 311
    PNG
    media_image13.png
    265
    330
    media_image13.png
    Greyscale
, 

    PNG
    media_image14.png
    253
    365
    media_image14.png
    Greyscale
.

exemplify a triazine ring that is directly bonded to the N atom of the indolocarbazole skeleton (Compound 293) and a triazine ring indirectly bonded to the N atom of the indolocarbazole skeleton via the divalent space group benzene (compounds 308, 311, and 31)

Appellants argue that because Endo teaches the desirable electronic state and intermolecular conformation would be disrupted by a divalent space group, the resulting organic light emitting material as proposed by the Office would be expected to lose it high efficiency light emission properties. However, as discussed above the disclosure in Endo encompasses both aromatic heterocyclic rings directly and indirectly bonded to the N atom of the indolocarbazole skeleton. Given that the reference exemplifies compounds possessing either bonding arrangement, e.g. compounds 293, 308, 311, and 315, it is the Examiner’s position that one of ordinary skill in the art would not only understand that the preferred disclosure of the reference encompasses both type of aromatic heterocyclic bonding arrangements to the N atom of the indolocarbazole skeleton, but would also expect compounds with either bonding arrangement to necessarily possess improved delayed fluorescence properties resulting in an efficient organic 

Appellants argue that at least one aromatic heterocyclic group bonded to the N atom of an indolocarbazole skeleton is necessary to achieve the preferred electronic state and intermolecular conformation as disclosed and taught by Endo in Paragraph [0034].  However, as discussed above, the disclosure in Endo encompasses both aromatic heterocyclic groups directly and indirectly bonded to the N atom of the indolocarbazole skeleton. Given that the reference exemplifies compounds possessing either bonding arrangement, e.g. compounds 293, 308, 311, and 315, it is the Examiner’s position that one of ordinary skill in the art would not only understand that the disclosure of the reference encompasses both type of aromatic heterocyclic bonding arrangements to the N atom of the indolocarbazole skeleton, but would also expect compounds with either such arrangements to possess improved delayed fluorescence properties. That is, based on the disclosure of the reference, it is the Examiner’s position absent evidence to the contrary that compounds possessing either direct or indirect bonding of the aromatic heterocyclic group to the N atom of the indolocarbazole skeleton would possess the disclosed improvements in fluorescence properties. To that end it is noted that Appellants have not 

Appellants argue that one of ordinary skill in the art would not forego this teaching and eviscerate the disclosure of Endo which is directed to compounds that include the structural feature of at least one aromatic heterocyclic group bonded to the N atom of the indolocarbazole skeleton.  However, as discussed above, a fair reading of the reference reveals that the reference encompasses aromatic heterocyclic groups bonded directly to the N atom of the indolocarbazole skeleton and aromatic heterocyclic groups indirectly bonded to the N atom of the indolocarbazole skeleton through aromatic linking groups. Support for the Examiner’s assertion is found in the reference itself, specifically exemplified compounds 293, 308, 311, and 315. These compounds are as follows:

293
    PNG
    media_image11.png
    317
    289
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    376
    309
    media_image12.png
    Greyscale
, 311
    PNG
    media_image13.png
    265
    330
    media_image13.png
    Greyscale
, 
and 315
    PNG
    media_image14.png
    253
    365
    media_image14.png
    Greyscale
.

In compound 293, the triazine is directly bonded to the N atom of the indolocarbazole skeleton, while in compounds 308, 311, and 315 the triazine ring is bonded indirectly to the N atom of the indolocarbazole skeleton via an aromatic ring, i.e. benzene. From these exemplified compounds, it is clear that the disclosure in Paragraph [0034] of the reference encompasses aromatic heterocyclic groups bonded directly to the N atom of the indolocarbazole skeleton and aromatic indirectly to the N atom of the indolocarbazole skeleton via an aromatic linking group.

Rejection of Claim 18 under 3.5 U.S.C. § 103 over Endo and Hwang

Appellants argue that claim 18 is nonobvious over the combination of Endo and Hwang for the same reasons as independent claim 1 is nonobvious over Endo. Accordingly, the Examiner’s response to Appellants’ arguments regarding Endo as set forth above is incorporated here by reference.

Rejections of Claim 19 under 3.5 U.S.C. § 103 over Endo and Tsai

Appellants argue that claim 19 is nonobvious over the combination of Endo and Tsai for the same reasons as independent claim 1 is nonobvious over Endo. Accordingly, the Examiner’s response to Appellants’ arguments regarding Endo as set forth above is incorporated here by reference.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        


Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767     

/Jennifer McNeil/Primary Examiner, TC 1700 

                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.